Title: To George Washington from Timothy Pickering, 19 October 1796
From: Pickering, Timothy
To: Washington, George


                        
                            Sir, 
                            Department of State Octr 19. 1796.
                        
                        The news-papers which will go by this post, will present you with a letter from
                            Mr King to Mr Johnson, the consul of the United States at London, containing the agreeable
                            information that such a decree of the Directory as the note from Delacroix to Barthelemy
                            imported, had not passed, nor would be issued, unless Britain set the example. Mr King’s
                            letter as published is doubtless authentic: but I have no further advice from him on the
                            subject than I have already had the honour to lay before you. With the highest respect I am
                            sir your obt servt
                        
                            Timothy Pickering
                            
                        
                    